Citation Nr: 1232044	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois (RO)



THE ISSUES

1.  Entitlement to service connection for a claimed hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for claimed tonsillar cancer, including as secondary to herbicide exposure.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The claims of service connection for tinnitus and tonsillar cancer, including as secondary to herbicide exposure are being remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran is shown as likely as not to currently have a bilateral sensorineural hearing loss disability that had its clinical onset following his exposure to the excessive noise levels during his period of service including active duty in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 5107 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In this case, the RO afforded the Veteran adequate notice and assistance in the pursuit of his claim.  Regardless, to the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


II.  Analysis

The Veteran seeks service connection for hearing loss on the basis that it WAs caused by his in-service exposure harmful noise and acoustic trauma.  According to his application for compensation and written statements he and his representative submitted in April 2008, February 2009, August 2009, November 2011 and August 2012, this hearing loss initially developed in the Republic of Vietnam in September 1968, when he was exposed to hazardous noise and suffered acoustic trauma.

The Veteran asserts that the VA examinations have been inadequate in evaluating his hearing loss because he could not understand or hear the examiner because she had a very quiet voice.  

He contends that he is competent to report symptoms of hearing loss and, as such, the Board should consider his reports competent and relate them to documented in-service evidence of acoustic trauma and hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).     

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system (sensorineural hearing loss), if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service treatment records confirm that the Veteran suffered acoustic trauma during active service.  They do not explain what caused the acoustic trauma, but his DD Form 214 reflects that he served as a light weapons infantryman.  

The service treatment records also establish that, progressively from induction to separation, the Veteran's hearing worsened secondary to his exposure to acoustic trauma.  

In September 1968, during service, the Veteran was admitted to a hospital for evacuation to an in-country facility for processing.  A medical professional noted that the Veteran had long-term hearing loss, confirmed by repeated audiometry.  He issued him a permanent profile, which advised limited duty and reassignment to support.  

During an ear, nose and throat evaluation conducted in mid-November 1969, a medical professional noted that the Veteran had been exposed to a large amount of noise throughout his service career.  He diagnosed hypacousis, neuro-sensory, moderate, bilateral, secondary to acoustic trauma, for which there was no treatment.  

It was indicated that the Veteran should wear protection when exposed to loud sounds and be profiled permanently with duty limitations of no assignment involving habitual or frequent exposure to loud noises or firing of weapons.  

By late November 1969, a month before his discharge from service, the Veteran demonstrated finding were consistent with hearing loss disability by VA standards.  An audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
10
25
-
65
LEFT
15
20
-
60

The Veteran claims that, since service, he has experienced hearing problems in both ears.  Since his discharge from service, he has undergone VA examinations and one private audiological evaluation.  

The first VA examination, conducted in September 2007, resulted in no report as the examiner noticed impacted cerumen in the Veteran's right ear.  He attempted to remove it using a curette, but the Veteran complained of pain.  The VA examiner told the Veteran to see a doctor and schedule another VA examination after doing so.   

The Veteran underwent additional VA examinations in January 2008, April 2009 and August 2011.  These examinations resulted in no reports as the examiners found the testing results to be invalid and unreliable.  They explained that the Veteran had not made a maximal effort despite being reinstructed and encouraged throughout testing.  

They indicated that the results did not correlate with the Veteran's ability in everyday conversation, that variability in responses were found, and that there was a discrepancy between intertest agreement, which reflected a lack of cooperation and a misrepresentation of hearing.  Two of the examiners noted that an examination should not be rescheduled as it would not yield the required cooperation from the Veteran.

The private audiological evaluation, conducted in July 2010, resulted in a finding of moderate to severe bilateral sensorineural hearing loss.  The audiologist noted that the Veteran had excellent word recognition, bilaterally, but would be a good candidate for a hearing aid trial.  

According to the VA examiner who evaluated the Veteran in August 2011, the results of the private audiological evaluation were significantly worse than the exaggerated results of the most recent VA examination.  Based on this fact, the examiner suggested invalidating the test results and finding them insufficient for adjudication purposes.  

The Board finds the private audiologist's diagnosis not probative based, in part, on the VA examiner's notation.  In addition, the diagnosis may not be used to decide whether the Veteran has hearing impairment because there is no indication in the report of this evaluation that the audiologist utilized the Maryland CNC controlled speech discrimination test and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2011).

The Board acknowledges Savage v. Shinseki, 24 Vet. App. 259 (2011), in which the Court held that, pursuant to 38 U.S.C.A. § 5103A(a), when a private examination report reasonably appeared to contain information necessary to properly decide a claim but was unclear or not suitable for rating purposes, and the information reasonably contained in the report otherwise could not be obtained, VA had a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification was not needed.  

However, such action need not be taken here as there is sufficient evidence of record, even absent a probative, favorable diagnosis, to find that the Veteran demonstrated a hearing loss disability during his period of active service.

This evidence establishes in-service acoustic trauma and a hearing loss disability by VA standards.  It includes the Veteran's statements confirming a continuity of lay symptomatology (hearing difficulties) since the acoustic trauma occurred.  

The Veteran is not competent to find that these difficulties are sufficiently severe to constitute current hearing loss by VA standards.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

However, research shows that, once an individual is exposed to a sufficient amount of noise to cause acoustic trauma, or damage to the hearing mechanism of the inner ear, the hearing loss that results is untreatable and, unless hearing protection is then used, may progress.  http://www.nlm.nih.gov/medlineplus/ency/article/001061.htm.  

The medical professionals during service apparently understood this fact when the Veteran was permanently profiled and noted to have a hearing loss that was untreatable.  Given this fact, it appears at least as likely as not that the Veteran's in-service hearing loss, which then constituted hearing loss by VA standards, at best, remained static, manifesting as continual hearing difficulties. 

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Board finds the evidence is in relative equipoise in showing that the Veteran has a bilateral sensorineural hearing loss disability that as likely as not had its clinical onset during service following his exposure to hazardous noise levels in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

Prior to handling the appeal of the claims of service connection for tinnitus and tonsillar cancer, including as secondary to herbicide exposure, additional development is needed.  See 38 C.F.R. § 19.9 (2011).

First, the Veteran reports developing ringing in his ears (tinnitus) after experiencing acoustic trauma in the Republic of Vietnam in September 1968.  Reportedly, since then, he continued to experience tinnitus.  His assertions in this regard represent continuity of lay-observable symptomatology.

The Veteran's service treatment records confirmed in-service acoustic trauma and hearing loss.  To date, however, VA has not obtained a medical opinion addressing whether the tinnitus, which the Veteran is competent to observe, had its clinical onset due to noise exposure during service.

Second, the Veteran claims that his tonsillar cancer is a type of respiratory cancer, which should be presumed to have developed secondary to his exposure to Agent Orange while serving in Vietnam.  His representative refers to private medical records showing that the cancer existed not only in the tonsils, but also in the lymph nodes.  

The Veteran's service personnel records tend to show that the Veteran served in the Republic of Vietnam during the Vietnam era and, as such, he is presumed to have been exposed to herbicides.  

To date, however, VA has not obtained an opinion addressing whether, having metastasized to his lymphnodes, his tonsillar cancer constitutes a respiratory disorder, or whether it is otherwise related to the Veteran's active service, including the herbicide exposure.

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claim tinnitus.  The claims folder should be made available to the examiner for review.  After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran has a current disability manifested by tinnitus that had its clinical onset during service or was due to his exposure to excessive and harmful noise levels during service.  

2.  The RO also should have the Veteran scheduled for a VA examination in order to ascertain the nature and likely etiology of the claimed cancer of the upper respiratory system.  The claims folder should be made available to the examiner for review.

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not that the claimed primary cancer of the upper respiratory system is one of those presumptively related to herbicide exposure in connection with his service in the Republic of Vietnam by regulation or otherwise is due herbicide exposure or another event or incident of his active service.  

4.  After completing all indicated development, The RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


